Citation Nr: 0940414	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  03-05 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for residuals of a 
compression fracture, claimed as a back condition.

2.  Entitlement to service connection for residuals of 
dislocation of the right clavicle, claimed as a right 
shoulder condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's previously denied claims of entitlement 
to service connection for a history of a compression 
fracture, claimed as a back condition, and for dislocation of 
the right clavicle, claimed as a right shoulder condition.  
In November 2006, the Board reopened the claims and remanded 
them for additional development.  In July 2009, the Board 
remanded so that the Veteran could be scheduled for a hearing 
before the Board at the RO.

During the course of this appeal jurisdiction over this 
appeal has moved to the RO in Montgomery, Alabama, due to a 
change in the Veteran's place of residence. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The Board is obligated by law to ensure compliance with 
remand requests.  Compliance is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
satisfied, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The Veteran testified before the Board in a June 2005 hearing 
that was held at the RO.  In a November 2006 decision, the 
Board reopened the Veteran's previously denied claims and 
remanded the underlying claims for service connection for 
additional development.  

In September 2008 VA was notified that the Veteran had moved 
from Florida to Alabama. 

In June 2009, the Board notified the Veteran that the Judge 
before whom he had testified in June 2005 was no longer 
employed by the Board.  The Veteran was offered an additional 
opportunity to testify before the Board.  In a statement 
received later that month, the Veteran requested an 
additional hearing to be held at his local regional office.  
Accordingly, in July 2009, the Board remanded the case to 
afford the Veteran a travel board hearing to be held at his 
local RO.   

It is apparent that the Veteran's claims file was forwarded 
to the RO in St. Petersburg, Florida, where jurisdiction was 
declined and consequently returned to the Board.  Where a 
Veteran expresses a desire to appear in person before the 
Board, he has the right to do so.  38 C.F.R. § 20.700 (2009).  
Therefore, as this Veteran has requested a hearing before the 
Board, most recently reiterated in the September 2009 
statement by the Veteran's accredited representative, and 
such hearing has not yet been conducted, the RO must schedule 
a hearing before a Veterans Law Judge at the Veteran's local 
RO.  38 U.S.C.A. § 7107 (West 2009); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2009). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board 
hearing to be held at his local RO in 
Montgomery, Alabama.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

